In an action to recover damages for alleged breach of obligation and negligence with respect to an order for the purchase of an automobile from defendant, plaintiffs appeal from an order of the Supreme Court, Westchester County, entered August 20, 1974, which granted in part defendant’s motion to strike items from plaintiffs’ written interrogatories. Order modified by deleting from the listed stricken items the Items 10 and 13. As so modified, order affirmed, without costs. Defendant shall serve its answer to all the items of the interrogatories which have not been stricken, including Items 10 and 13, within 20 days after service of the order to be made hereon with notice of entry. Items 10 and 13 should have been allowed. Benjamin, Acting P. J., Rabin, Hopkins, Latham and Munder, JJ., concur.